DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzie et al. (US Patent 8,287,228 B2).

Regarding claim 1, Kinzie et al. discloses a method of controlling audible levels of tonal noise produced by a wind turbine power plant (Fig. 1, Abstract) comprising a plurality of wind turbines (Fig. 1), the method comprising: identifying a wind turbine as contributing to a level of tonal noise (212, Fig. 8, 10:39-end) that is audible at a noise reception point (50, Fig. 6); and adjusting one or more operating parameters (Fig. 4, 7:9-31) of a wind turbine other than the identified wind turbine in order to reduce a level of tonal noise produced by the identified wind turbine that is audible at noise reception point (7:9-31).

Regarding claim 2, Kinzie et al. discloses all of claim 1 as above, wherein one or more operating parameters of the wind turbine other than the identified wind turbine are adjusted in order to change a wind profile at the identified wind turbine (7:32-45).

Regarding claim 3, Kinzie et al. discloses all of claim 2 as above, wherein the one or more operating parameters of the wind turbine are adjusted to change the wind speed as the identified turbine (7:32-61, at least changing the pitch and rotor speed would affect the wind speed).

Regarding claim 4, Kinzie et al. discloses all of claim 1 as above, wherein the wind turbine other than the identified wind turbine is upwind of the identified wind turbine and/or a neighbor of the identified wind turbine (7:62-8:13).

Regarding claim 5, Kinzie et al. discloses all of claim 1 as above, wherein adjusting the one or more operating parameters of a wind turbine other than the identified wind turbine comprises changing the RPM, power output and/or the blade pitch of a wind turbine that is unwind of the identified wind turbine in order to increase a wind speed at the identified wind turbine (7:46-61).

Regarding claim 6, Kinzie et al. discloses all of claim 1 as above, wherein one or more operating parameters of the wind turbine other than the identified wind turbine are adjusted in order to mask tonal noise produced by the identified wind turbine (8:1-14).

Regarding claim 7, Kinzie et al. discloses all of claim 6 as above wherein the RPM, blade pitch and/or power output of the wind turbine other than the identified wind turbine are changed in order to mask tonal noise produced by the identified wind turbine (7:46-61).

Regarding claim 8, Kinzie et al. discloses all of claim 6 as above, wherein the wind turbine other than the identified wind turbine is downwind of the identified wind turbine and/or a neighbor of the identified wind turbine (8:1-14).

Regarding claim 9, Kinzie et al. discloses all of claim 1 as above, wherein adjusting one or more operating parameters of a wind turbine other than the identified wind turbine comprises changing the RPM, power output and/or the blade pitch of the wind turbine other than the identified wind turbine in order to mask tonal noise produced by the identified wind turbine (7:32-45, 8:1-14).

Regarding claim 10, Kinzie et al. discloses all of claim 1 as above, further comprising adjusting one or more operating parameters of the identified wind turbine in order to reduce the level of tonal noise produced by the identified wind turbine, and thereby reduce the level of tonal noise that is audible at the noise reception point (7:32-45, 8:1-14).

Regarding claim 11, Kinzie et al. discloses all of claim 1 as above , further comprising adjusting the operation of one or more auxiliaries of a wind turbine of the wind power plant (11:43-12:2).

Regarding claim 12, Kinzie et al. discloses all of claim 1 as above, wherein the adjustment of operating parameters of the wind turbines is constrained by the power output of the wind power plant, in order to limit a reduction in the power output associated with the adjustment of the operating parameters of the wind turbine (7:32-45, merely adjusting the phase of the rotor blades allows for maximum power output).

Regarding claim 13, Kinzie et al. discloses all of claim 1 as above, wherein adjusting one or more operating parameters of a wind turbine other than the identified wind turbine comprises: determining a control strategy for reducing the level of tonal noise produced by the identified wind turbine that is audible at the noise reception point, the determination of the control strategy being constrained by the power output of the wind power plant so as to limit a reduction in the power output associated with control strategy (7:32-45); and adjusting one or more operating parameters of a wind turbine other than the identified wind turbine according to the determine control strategy (8:1-24).

Regarding claim 14, Kinzie et al. discloses all of claim 1 as above, wherein the one or more operating parameters are adjusted in order to move the identified wind turbine out of an operation area in which it is known to produce tonal noise (7:32-45).

Regarding claim 15, Kinzie et al. discloses all of claim 1 as above, wherein the operating parameters are adjusted in response to determining that the level of tonal noise that is audible at the noise reception point has not complied with a predefined tonal noise requirement of the wind power plant for longer than a predefined length of time (10:27-38).

Regarding claim 16, Kinzie et al. discloses all of claim 1 as above, wherein operating parameters are adjusted in response to determining that the identified wind turbine has been operating in an operational area in which it is known to produce tonal noise for longer than a predefined length of time (9:35-47).

Regarding claim 21, Kinzie et al. discloses a controller (28, 34, Fig. 3) comprising: an input/output interface (48); and one or more processors (44) programmed to perform an operation of 

Regarding claim 22, Kinzie et al. discloses a wind turbine (12), comprising: a tower (14), a nacelle disposed on a tower (18, Fig. 9); a controller (28, 34) configured to perform an operation of controlling audible levels of tonal noise produced by a wind power plant comprising a plurality of wind turbines that includes the wind turbine (7:32-8:13), the operation comprising: identifying a first turbine of the plurality of wind turbines (Fig. 5) of the plurality of wind turbines as contributing to a level of tonal noise that is audible at a noise reception point (50, Fig. 6); and adjusting one or more operating parameters of a second wind turbine of the plurality of wind turbines in order to reduce a level of a tonal noise produced by the first wind turbine that is audible at the noise reception point, and thereby reduce the level of tonal noise that is audible at the noise reception point (7:32-8:13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,593,668 B2 discloses method and systems for reducing amplitude modulation in wind turbines.
US PGPUB 2015/0115610 A1 discloses integrated wind turbine acoustic noise and shadow-flicker detection in mitigation system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.C./Examiner, Art Unit 3745             
                                                                                                                                                                                           /JUSTIN D SEABE/Primary Examiner, Art Unit 3745